Exhibit 10.3

CONSENT AND AGREEMENT

Consent and Agreement (this “Consent and Agreement”) dated as of March 13, 2008,
by and between Nanogen, Inc., a Delaware corporation (the “Company”), and the
undersigned holder (the “Holder”).

WHEREAS, the Company and The Bank of New York, as trustee (the “Trustee”)
executed and delivered that certain Indenture, dated as of August 27, 2007 (the
“Initial Indenture”), by and between Nanogen, Inc., a Delaware corporation (the
“Company”), as amended and supplemented by that certain First Supplemental
Indenture, dated as of August 27, 2007 (the “First Supplemental Indenture,” and
together with the Initial Indenture as so supplemented, the “Indenture”),
pursuant to which the Company issued to the Holder its 6.25% Senior Convertible
Notes Due 2010 (the “Notes”).

WHEREAS, pursuant to those certain Amendment and Exchange Agreements dated as of
March 13, 2008 by and among the Company and each of the holders of the Note, the
Company and the holders of such Notes have agreed to exchange, supercede and
replace certain portions of the Notes and in exchange therefore to issue to such
holders certain 9.75% Senior Secured Convertible Notes (the “Exchanged Note”)
(the transactions contemplated under such agreements, the “Note Exchange”).

WHEREAS, the Company’s wholly-owned subsidiary, Epoch BioSciences, Inc.,
proposes to enter into that certain Supplemental Royalty Interest Assignment
Agreement to be entered into between the Company, Epoch Biosciences Inc.
(“Epoch”), and Drug Royalty LP1, and that certain Royalty Interest Assignment
Agreement between Epoch, as assignor, and Drug Royalty LP2, as assignee,
pursuant to which Epoch will sell certain of its rights to receive royalty
payments and related reports under the Second Amended and Restated
Collaboration, License and Supply Agreement, dated as of August 17, 2000, as
amended by the First Side Agreement dated October 31, 2001, the Amendment No. 1
to the Second Amended and Restated Collaboration, License and Supply Agreement
dated July 26, 2002 and Amendment No. 2 to the Second Amended and Restated
Collaboration, License and Supply Agreement dated as of December 31, 2005, with
Applera Corporation (the transactions contemplated under such agreements, the
“Royalty Transaction”).

WHEREAS, in order to ensure that the Royalty Transaction and Note Exchange
comply with the terms of the Indenture and to make certain amendments to the
Indenture in connection therewith, the undersigned Holder wishes to enter into
this Consent and Agreement to evidence its consent and approval of the Royalty
Transaction and Note Exchange and the amendment to the Indenture in connection
therewith.

NOW, THEREFORE, the Company and each Holder hereby agree as follows:

Capitalized terms used herein (including the recitals) and not defined herein
shall have the meanings assigned to such terms in the Indenture.

1. Pursuant to Section 9.02 of the First Supplemental Indenture, the undersigned
Holder hereby consents to and approves the Royalty Transaction and Note Exchange
and the execution of the Second Supplemental Indenture between the Company and
the Trustee in the form attached as Exhibit A hereto.



--------------------------------------------------------------------------------

2. The Company agrees that pursuant to Section 13.09 of the First Supplemental
Indenture, upon issuance of the Exchanged Notes at closing of the Note Exchange,
the Conversion Price of the Notes will be subject to adjustment and the adjusted
Conversion Price under the Notes will be adjusted to an amount equal to the
initial convesion price of the Exchanged Notes. The Holder hereby acknowledges
that this Consent and Agreement constitutes acceptable notice of the adjustment
of the Conversion Price of the Notes for the purposes of the Indenture
(including section 13.12 and 13.13 thereof).

3. The Company agrees that pursaunt to Section 2 of the Series A Warrants,
Series B Warrants and Series C Warrants (the “Warrants”), each dated August 27,
2007, issued to the Holder, upon issuance of the Exchanged Notes at closing of
the Note Exchange, the Exercise Price of the Warrants will be subject to
adjustment and the adjusted Exercise Price under the Warrants will be adjusted
to an amount equal to the initial convesion price of the Exchanged Notes. The
Holder hereby acknowledges that this Consent and Agreement constitutes
acceptable notice of the adjustment of the Exercise Price pursuant to any such
notice requirement under each of the Warrants.

4. The Holder and Company acknowledge that the occurrence of certain events as
described in Schedule 1 hereto, may have occasioned events of default for the
purposes of the Indenture and by its execution hereof the Holder waives such
Events of Default solely as described in Schedule 1 hereto.

5. All of the remaining obligations of the Company, as set forth in the
Indenture, shall continue to remain in full force and effect in accordance with
the terms thereof. The Company and Holder acknowledge that notwithstanding the
Note Exchange any interest accrued in respect of the Notes as of the date of the
closing of the Note Exchange shall be payable on March 31, 2008.

6. The consent provided herein is effective only in one instance and only with
respect to the Royalty Transaction and Note Exchange. The consent set forth
herein is limited precisely as written and shall not be deemed (a) to be a
consent to, or waiver of, any other term or condition of the Indenture, the
Securities or any of the agreements, instruments and documents referred to
therein or executed in connection therewith or (b) to prejudice any contractual,
legal or other right or rights which the undersigned may have or may have in the
future under or in connection with the Indenture, the Securities or any
agreements, instruments and documents referred to therein or executed in
connection therewith. The undersigned Holder hereby reserves all of its rights
and remedies under applicable law and under the Indenture, the Securities or any
of the agreements, instruments and documents referred to therein or executed in
connection therewith with respect to any matters other than those addressed in
this Consent and Agreement.

7. The execution, delivery and performance by the undersigned Holder of this
Consent and Agreement has been duly authorized by all necessary action on the
part of such Holder. This Consent and Agreement has been duly executed by such
Holder.

8. This Consent and Agreement shall be effective on the later of (i) the
execution by all of the Holders and (ii) the closing of the Note Exchange.

 

2



--------------------------------------------------------------------------------

9. All questions concerning the construction, validity, enforcement and
interpretation of this Consent and Agreement shall be governed by the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Consent and Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

10. This Consent and Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

11. This Consent and Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns in accordance with the
terms of the Consent and Agreement.

12. The obligations of the Holder under this Consent and Agreement are several
and not joint with the obligations of any other Holder, and the Holder shall not
be responsible in any way for the performance of the obligations of any other
Holder under the Consent and Agreement. Nothing contained herein or in this
Consent and Agreement, and no action taken by the Holder pursuant hereto, shall
be deemed to constitute such Holder and other Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that such Holder and the other Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Consent and Agreement and the Company acknowledges that the
Holders are not acting in concert or as a group with respect to such obligations
or the transactions contemplated by Consent and Agreement. The Company and the
Holder confirms that the Holder has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. The Holder shall be entitled to independently protect and
enforce its rights arising out of this Consent and Agreement, and it shall not
be necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.

13. This Consent and Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Consent and Agreement as
of the date first above written.

 

HOLDER: By:       Name:   Title:

 

[Signature Page to Consent and Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Consent and Agreement as
of the date first above written.

 

COMPANY: NANOGEN, INC. By:       Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1

to Consent and Agreement

1. The Holder waives any Events of Default which may have been occasioned by the
receipt by Company prior to the date hereof of tenant inducement payments in
respect of the lease of premises at The West Mall, Toronto, Ontario, Canada and
the grant of any lien in respect thereof (which liens have been terminated prior
to the date hereof).

2. The Holder waives any Events of Default which may have been occasioned by the
failure of the Company to pay rent in respect of its leased premises when due
prior to the date hereof.

3. The Holder waives any Events of Default which may have been occasioned by the
failure to timely remit to the Holder payments in respect of interest for the
period ended December 31, 2007.



--------------------------------------------------------------------------------

EXHIBIT A

SECOND SUPPLEMENTAL INDENTURE, dated as of March [    ], 2008, (“Second
Supplemental Indenture”) between Nanogen, Inc., a corporation duly organized and
existing under the laws of the State of Delaware, as Issuer (the “Company”),
having its principal office at 10398 Pacific Center Court, San Diego, California
92121, and The Bank of New York Trust Company, N.A., a national banking
association, as Trustee (in such capacity, the “Trustee”). Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the First
Supplemental Indenture (as defined below).

RECITALS OF THE COMPANY

The Company and the Trustee executed and delivered that certain Indenture, dated
as of August 27, 2007 (the “Initial Indenture”) to provide for the issuance from
time to time of securities as provided in the Initial Indenture.

The Company and Trustee executed and delivered that certain First Supplemental
Indenture dated August 27, 2008 (the “First Supplemental Indenture” together
with the Initial Indenture as modified by the First Supplemental Indenture, the
“Indenture”) in connection with the issuance of the Company’s 6.25% Senior
Convertible Notes Due 2010 (each a “Security” and collectively, the
“Securities”). The Securities are the first series of securities authorized
under the Initial Indenture.

In accordance with Section 9.02 of the Indenture, the Company, the Trustee and
each Holder wish to enter into this Second Supplemental Indenture to further
modify the Indenture.

NOW, THEREFORE, THIS SECOND SUPPLEMENTAL INDENTURE WITNESSETH, that, for and in
consideration of the premises, the Company agrees with the Trustee as follows:

ARTICLE I

AMENDMENTS OF INDENTURE

Section 1.01 Amendment to Section 1.01. Subject to Section 2.04 hereof, the
definition of “Existing Indebtedness” “Permitted Indebtedness” and “Permitted
Lien” in Section 1.01 of the First Supplemental Indenture are hereby amended and
restated in their entirety as follows:

“Existing Indebtedness” means the Indebtedness of the Company and its
Subsidiaries (i) pursuant to that certain General Conditions for Future
Factoring Operations, dated December 12, 2006, executed by Nanogen Advanced in
favor of GE Capital Finance S.p.A, not to exceed Four Million Euros
(€4,000,000) at any one time outstanding; (ii) pursuant to that certain Royalty
Interest Assignment Agreement dated September 29, 2006 between the Company,
Epoch Biosciences, Inc. (“Epoch”) and Drug Royalty Trust 9, that



--------------------------------------------------------------------------------

certain Supplemental Royalty Interest Assignment Agreement entered into between
the Company, Epoch and Drug Royalty LP1 in the form provided to the Collateral
Agent and that certain Royalty Interest Assignment Agreement between Epoch, as
assignor, and Drug Royalty LP2, as assignee, in the form provided to the
Collateral Agent, pursuant to which Epoch sold certain of its rights to receive
royalty payments and related reports under the Second Amended and Restated
Collaboration, License and Supply Agreement, dated as of August 17, 2000, as
amended by the First Side Agreement dated October 31, 2001, the Amendment No. 1
to the Second Amended and Restated Collaboration, License and Supply Agreement
dated July 26, 2002 and Amendment No. 2 to the Second Amended and Restated
Collaboration, License and Supply Agreement dated as of December 31, 2005, with
Applera Corporation, for an aggregate principal amount of such Indebtedness not
to exceed $30 million at any one time outstanding; (iii) Indebtedness pursuant
to those certain non recourse sales of receivables by Nanogen Advanced sponsored
by regional governments in Italy in an aggregate principal amount not to exceed
One Million Euros (€1,000,000) at any one time outstanding, and (iv) the Senior
Secured Convertible Notes.

“Permitted Indebtedness” means (i) Existing Indebtedness; (ii) other
Indebtedness approved in writing by the Required Holders; (iii) Permitted
Subordinated Indebtedness; (iv) the Securities pursuant to this Indenture and
other Transaction Documents; (v) Indebtedness to finance the purchase price of
personal property (“Capital Lease Product Indebtedness”), provided that such
Indebtedness does not exceed the lesser of the cost or fair market value of such
property financed with such Indebtedness and does not exceed $1,250,000 in the
aggregate outstanding at any time; (vi) Indebtedness of the Company to any
Subsidiary of the Company and Indebtedness of any Subsidiary of the Company to
the Company or any other such Subsidiary; (vii) Indebtedness in respect of taxes
and other governmental charges incurred in the ordinary course of business and
which are not due or are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided for in accordance
with GAAP; (viii) Indebtedness resulting from the endorsement of negotiable
instruments in the ordinary course of business; (ix) Indebtedness in respect of
hedging arrangements entered in the ordinary course of business designed to
manage interest rates or interest rate risk or to protect against fluctuations
in currency exchange rates, and not for purposes of speculations; (x) the
Letters of Credit and other letters of credit, and reimbursement obligations in
respect thereof, in support of trade debt or statutory obligations and lease or
similar obligations incurred in the ordinary course of business;
(xi) Indebtedness incurred in the ordinary course of business of the Company and
its Subsidiaries, in respect of performance bonds, bid bonds, appeal bonds,
completion bonds, surety bonds, completion guarantees, security deposits and
similar obligations; (xii) Indebtedness in respect of tenant improvements,
tenant inducements or other payments by landlords in respect of improvements or
alterations to property leased by the Company or its Subsidiaries outstanding as
of March 13, 2008; (xiii) Indebtedness of a Person that becomes a Subsidiary,
which Indebtedness existed at the time such Person became a Subsidiary and was
not incurred in contemplation of such Person becoming a Subsidiary; and
(xiv) extensions, refinancing and renewals of Indebtedness described in clause
(i), (iii) and (iv) of the definition of Existing Indebtedness, provided that
(a) any such refinancing is in an aggregate principal amount not greater than
the aggregate principal amount of the Existing Indebtedness being renewed or
refinanced, plus the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith, (b) such refinancing has a
later or equal final maturity and longer or equal weighted average life than the
Existing Indebtedness being renewed or refinanced, and (c) the covenants, events
of default, subordination and other provisions thereof (including any guarantees
thereof) shall be, in the aggregate, no less favorable to the Holders than those
contained in the Existing Indebtedness being renewed or refinanced.



--------------------------------------------------------------------------------

“Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens in respect of security deposits provided in
the ordinary course of business and consistent with past practices; (v) Liens
(A) upon or in any equipment acquired or held by the Company or any of its
Subsidiaries to secure the purchase price of such equipment or indebtedness
incurred solely for the purpose of financing the acquisition or lease of such
equipment, or (B) existing on such equipment at the time of its acquisition,
provided that the Lien is confined solely to the property so acquired and
improvements thereon, and the proceeds of such equipment, (vi) Liens incurred in
connection with the extension, renewal or refinancing of the indebtedness
secured by Liens of the type described in clauses (i) and (v) above, provided
that any extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness
being extended, renewed or refinanced does not increase, (vii) leases or
subleases and licenses and sublicenses granted to others in the ordinary course
of the Company’s business, not interfering in any material respect with the
business of the Company and its Subsidiaries taken as a whole, (viii) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payments of custom duties in connection with the importation of goods,
(ix) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 5.01(a)(viii), and (x) Liens
securing Existing Indebtedness and reimbursement obligations in respect of
Permitted Indebtedness described in subparagraphs (x) and (xi) of the Permitted
Indebtedness definition.

Section 1.02 Additional Definitions. Subject to Section 2.04 hereof, the
following definitions are added to Section 1.01 of the First Supplemental
Indenture in their respective alphabetical order as follows:

“Amendment and Exchange Agreements” means those certain Amendment and Exchange
Agreements dated as of March 13, 2008 by and among the Company and each of the
initial holders of those certain Senior Secured Convertible Notes issued in
exchange for certain portions of the Securities.

“Collateral Agent” means the Collateral Agent appointed pursuant to the
Amendment and Exchange Agreements (and any successor thereto).

“Senior Secured Convertible Notes” means those certain Senior Secured
Convertible Notes issued pursuant to the Amendment and Exchange Agreements.



--------------------------------------------------------------------------------

Section 1.03 Amendment to Section 5.01. Subject to Section 2.04 hereof,
Section 5.01(a)(ix) is amended and restated in its entirety to read as follows:

(ix) the Company breaches any covenant or other term or condition or any
material representation or warranty of any Transaction Document, except, in the
case of a breach of a covenant or other term or condition which is curable, and
provided that the Company delivers prompt notice of such breach to the Holder,
only if such breach continues for a period of at least ten (10) consecutive
Business Days;

Section 1.04 Amendment to Section 10.13. Subject to Section 2.04 hereof,
Section 10.13 is amended and restated in its entirety to read as follows:

Section 10.13 Restricted Payments. The Company shall not, and the Company shall
not permit any of its Subsidiaries to, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than this Security, the Other Securities and the Senior
Secured Convertible Notes), whether by way of payment in respect of principal of
(or premium, if any) or interest on such Indebtedness, if at the time such
payment is due or is otherwise made or, after giving effect to such payment, an
event constituting, or that with the passage of time and without being cured
would constitute, an Event of Default has occurred and is continuing; provided
that notwithstanding the foregoing, no principal (or any portion thereof) of any
Subordinated Indebtedness may be paid (whether upon maturity, redemption,
acceleration or otherwise) so long as this Note is outstanding.

ARTICLE II

MISCELLANEOUS PROVISIONS; GOVERNING LAW; ACCEPTANCE BY TRUSTEE

Section 2.01 Instruments to be Read Together. This Second Supplemental Indenture
is an indenture supplemental to and in implementation of the Indenture, and said
Indenture and this Second Supplemental Indenture shall henceforth be read
together.

Section 2.02 Confirmation. The Indenture as amended and supplemented by this
Second Supplemental Indenture is in all respects confirmed and preserved.

Section 2.03 Counterparts. This Second Supplemental Indenture may be executed in
any number of counterparts, each of which so executed shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

Section 2.04 Effectiveness. The provisions of this Second Supplemental Indenture
will take effect immediately upon its execution and delivery by the Trustee in
accordance with the provisions of Section 9.02 of the Indenture.

Section 2.05 Governing Law. This Second Supplemental Indenture shall be
construed in accordance with and governed by the laws of the State of New York.

Section 2.06 Acceptance by Trustee. The Trustee accepts the amendments of the
Indenture effected by this Second Supplemental Indenture and agrees to execute
the trusts created by the Indenture as hereby amended, but only upon the terms
and conditions set forth in the Indenture. The Trustee assumes no responsibility
for the correctness of the recitals contained herein, which shall be taken as
the statements of the Company. The Trustee makes no representation and shall
have no responsibility as to the validity of this Second Supplemental Indenture
or the proper authorization or the due execution hereof by the Company.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the day and year first above written.

 

NANOGEN, INC. By:       Name:   Title:

THE BANK OF NEW YORK TRUST

COMPANY, N.A., as Trustee

By:       Name:   Title: